        Case 1:21-cv-00174-SCY-CG Document 7 Filed 03/25/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

ERICKA LUNA,

             Plaintiff,

v.                                                          No. CV 21-174 SCY/CG

FARMERS INSURANCE COMPANY
OF ARIZONA,

             Defendant.

            ORDER RESETTING RULE 16 SCHEDULING CONFERENCE

      IT IS HEREBY ORDERED that the previously scheduled Rule 16 Scheduling

Conference set for Wednesday, April 21, 2021, at 2:00 p.m., is RESET for Monday, April

19, 2021, at 2:00 p.m. The parties shall call Judge Garza’s AT&T Teleconference line at

(877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be connected

to the proceedings

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
